Citation Nr: 9918850	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  94-08 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for a psychosis, currently 
evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.  



INTRODUCTION

The veteran had active service from August 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June and September 1993 rating 
decisions by the RO which denied an evaluation in excess of 
50 percent for the veteran's service-connected psychiatry 
disability.  In August 1997, the Board remanded this case in 
order that the veteran could be afforded a requested hearing 
before a member of the Board at the RO.  The veteran 
subsequently withdrew his request for this hearing.  

The Board again remanded this case for further development in 
October 1997.  This development having been completed, the 
case is before the Board for further appellate consideration 
at this time.  

In an April 1999 informal hearing presentation, the veteran's 
representative raised the issue of entitlement to secondary 
service connection for the residuals of a fracture of the 
right fifth metacarpal.  This issue has not been adjudicated 
by the rating board and the matter is accordingly referred to 
the RO for all appropriate action.  


REMAND

In the remand of October 1997, the Board instructed the RO to 
ask the veteran if he had received any treatment for his 
psychosis since his August 1995 VA examination and whether he 
had been hospitalized for the treatment of his psychosis 
since November 1994.  Clinical records documenting any 
outpatient treatment subsequent to August 1995 and clinical 
records of any reported hospitalization since November 1994 
were to be obtained and associated with the claims folder.  
In addition, the Board instructed the RO to obtain the 
veteran's Chapter 31 vocational rehabilitation folder and 
then afford the veteran a comprehensive VA psychiatric 
examination.  

In response to the Board's October 1997 remand, the RO 
contacted the veteran by letter dated in November 1997 and 
requested that he sign releases of information regarding any 
psychiatric hospitalizations subsequent to November 1994 and 
for any outpatient treatment subsequent to that date.  In a 
November 1997 statement, the veteran indicated that he had 
not been hospitalized for psychiatric treatment since 
November 1994.  During a VA psychiatric examination conducted 
in January 1998, the veteran again reported that he had not 
been hospitalized for his psychiatric disorder since November 
1994.  

In July 1998, copies of VA clinical records were associated 
with the claims folder which reflected hospitalization in 
October and November 1994 and outpatient treatment for the 
veteran's psychiatric disability from November 1994 to July 
1998.  During a further VA psychiatric examination in 
September 1998, the veteran again indicated that he had last 
been hospitalized for his psychiatric symptoms in 1994.  
During this examination it was also noted that the veteran 
had been working as a janitor since the previous March and 
was coping with his employment.  The examining physician 
commented that the veteran's service-connected psychiatric 
disorder was in remission and was not interfering actively 
with his industrial and social adjustment.  

In October 1998 the RO confirmed and continued the 50 percent 
evaluation for the veteran's service connected psychiatric 
disability.  Subsequent to this rating action by the RO, 
evidence has been received which documents a VA 
hospitalization in April 1999 for the treatment of complaints 
of auditory hallucinations and paranoia.  The veteran was 
said to have stopped taking his medication because he 
believed that it worsened his hallucinations.  It was also 
noted that, two months prior to the hospitalization, the 
veteran had quit his job as a janitor.  

In an informal hearing presentation of June 1999, the 
veteran's representative at the Board commented upon the 
evidence discussed in the preceding paragraph.  However, 
neither the veteran nor his representative has waived 
consideration of this evidence by the RO.  The Board has not 
requested such a waiver because this recent evidence suggests 
that the veteran's service-connected psychiatric disorder may 
have worsened in severity since his September 1998 VA 
psychiatric examination.  A further VA psychiatric 
examination is therefore necessary prior to further appellate 
consideration of this case.  In addition, review of the 
current record indicates that there is additional, relevant 
clinical evidence available which has not been associated 
with the claims file.  Such evidence should also be obtained 
prior to further appellate review.  

This case is therefore REMANDED to the RO for the following 
development:  


1. The RO should obtain all clinical 
records documenting the veteran's 
treatment for psychiatric symptoms at 
the VA facility in Beckley, West 
Virginia, from July 1998 to the 
present.  All records obtained should 
be associated with the claims folder.  

2. Following the receipt of the 
aforementioned evidence, the RO should 
schedule the veteran for a 
comprehensive examination by a VA 
psychiatrist who has completely 
reviewed the claims folder prior to 
the examination, including a copy of 
this REMAND order.  The RO is advised 
that sufficient notice of the time, 
date and place of the examination 
should be provided to the veteran so 
that he is able to make arrangements 
to appear.  The examiner should 
indicate in his/her written report 
that a review of the claims folder was 
accomplished.  The purpose of the 
examination is to determine the 
current severity of the veteran's 
service connected psychosis and to 
obtain information which will provide 
for its evaluation based on Court 
precedent, as well as under the new 
rating criteria for psychiatric 
disorders.  All clinical findings 
should be reported in detail.  The 
examiner must comment as to the degree 
to which the psychiatric pathology 
attributable to the veteran's 
psychosis affects his social and 
industrial adaptability and whether 
his impairment of social and 
industrial adaptability due to the 
psychosis is considerable, or severe 
or total in degree.  Massey v. Brown, 
7 Vet. App. 204 (1994).  The rating 
board must furnish the examiner with a 
copy of the revised VA General Rating 
Formula for Mental Disorders 
(38 C.F.R. § 4.130, effective November 
7, 1996).  The physician must comment 
as to the presence or absence of each 
symptom and finding required under the 
new rating criteria for ratings from 
zero percent to 100 percent, and, 
where present, the frequency and/or 
severity of each symptom and finding.  
He/she should also comment on the 
effects of the veteran's disability on 
his ordinary activity and on how it 
impairs him functionally, particularly 
in the work-place, and render an 
opinion for the record as to whether 
the veteran's service connected 
psychosis precludes gainful 
employment.

3. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.

4. Thereafter, the RO should review the 
evidence and adjudicate the issue of 
an increased rating for a psychosis.  
In adjudicating the increased rating 
issue, the RO should assign a 
percentage disability rating under 
either (a) the VA Schedule for Rating 
Mental Disorders (38 C.F.R. § 4.132, 
as in effect prior to November 7, 
1996), or (b) the revised VA General 
Rating Formula for Mental Disorders 
(38 C.F.R. § 4.130, effective November 
7, 1996), whichever is more favorable 
to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 
(1991).  

5. If the determination remains adverse 
to the veteran, both he and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for its 
further consideration, if otherwise in 
order.  

The veteran need take no action until so informed by the RO.  
The purpose of this remand is to obtain additional clarifying 
evidence and to ensure that the veteran receives due process 
of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










